Smith, J.
Plaintiff wife was awarded an absolute divorce and custody of two children, the, district- court dismissing defendant’s cross-petition. On appeal and cross-appeal the issues relate to cause for divorce, moral fitness of plaintiff, and adequacy of allowances.
The district court allowed plaintiff (1) $12.50 a week for each of the, children, who were 4 and 5 years of age; (2) permanent alimony of $1,000 payable in monthly installments of $25; and (3) $350 for attorney’s fees. It awarded to her the furniture, and to defendant two automobiles, a 1956 Studebaker and a 1963 Buick. It imposed on him the duty to save plaintiff harmless from loss on an indebtedness of $2,000 approximately.
At the time of trial defendant resided at the home of’ his parents, both of whom were employed away from the, house. He worked as a quality contr.pl auditor for $2.08 an hour. Plaintiff worked in a grocery store. In *388addition to temporary custody of the children of the parties, she had custody of two children, ages 8 and 10, by a previous marriage.
Defendant had occasionally laid violent hands on plaintiff. The nature of plaintiff’s social relations with a named man was controverted in the evidence, reasonable inferences depending on credibility of witnesses. The district court found that her conduct had not reached extreme cruelty which was alleged in the cross-petition. The trial court having observed the witnesses, we accept the findings. See Heiser v. Heiser, ante p. 216, 153 N. W. 2d 909. The custody award and the allowances are correct, and the judgment is affirmed. Plaintiff is allowed $350 for legal services of her attorney in this court. Costs of appeal are taxed to defendant.
Affirmed.